UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6928


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRENCE MAURICE MCNALLY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:07-cr-00939-HMH-1)


Submitted:   June 1, 2010                     Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI     & BENNETT, LLC, Greenville, South
Carolina, for Appellant.     Maxwell B. Cauthen, III, Assistant
United   States Attorney,     Greenville, South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Terrence Maurice NcNally pled guilty to being a felon

in   possession           of   a   firearm    (Count     1),      18   U.S.C.   § 922(g)(1)

(2006),        and    possession       with     intent       to    distribute     marijuana

(Count 2), 21 U.S.C. § 841(a)(1) (2006).                          McNally was sentenced

to   a       total   of    ninety-two        months    of    imprisonment       (ninety-two

months for Count 1 and sixty months concurrent for Count 2).

His ninety-two month sentence was the bottom of his properly-

calculated advisory Sentencing Guidelines range.                                On appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting there are no meritorious grounds for

appeal, but raising one issue: whether the district court erred

by   denying         McNally’s      motion    to    suppress       evidence     found   as   a

result of the search of his home.                     For the reasons that follow,

we affirm.

                As conceded by appellate counsel, however, McNally is

barred from contesting the denial of his suppression motion as a

result of his guilty plea. ∗                  When a defendant pleads guilty, he

waives         all    nonjurisdictional             defects       in    the     proceedings

conducted prior to entry of the plea.                          United States v. Bundy,

392 F.3d 641, 644 (4th Cir. 2004).                          When a criminal defendant

         ∗
       We note that McNally could have attempted to negotiate a
conditional plea, reserving the right to appeal the suppression
issue. See Fed. R. Crim. P. 11(a)(2).



                                                2
enters a guilty plea, he may not thereafter raise independent

claims relating to the deprivation of constitutional rights that

occurred prior to the entry of the guilty plea.              Blackledge v.

Perry, 417 U.S. 21, 29-30 (1974).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm McNally’s convictions and sentence.                  This

court requires that counsel inform McNally in writing, of the

right to petition the Supreme Court of the United States for

further review.      If McNally requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on McNally.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     3